     Case 1:18-cv-01187-DAD-GSA Document 37 Filed 11/25/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN ALLEN,                                      No. 1:18-cv-01187-NONE-GSA (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND ORDER
13          v.                                         DISMISSING CASE WITH PREJUDICE
14   V. BENTACOURT, et al.,                            (Doc. Nos. 28, 35)
15                      Defendants.
16

17          Plaintiff Kevin Allen, a state prisoner, proceeding pro se and in forma pauperis in this

18   civil rights action, 42 U.S.C. § 1983, against prison officials at Kern Valley State Prison for

19   alleged violation of his Eighth Amendment rights. (Doc. Nos. 1; 13 at 1–2, 4.) Plaintiff claims

20   that defendants were deliberately indifferent to his exposure to the raw sewage in his cell for

21   seven days when his toilet was broken.1 (Doc. No. 13 at 6–16.) After screening plaintiff’s first

22   amended complaint pursuant to 28 U.S.C. § 1915A(a), the court dismissed plaintiff’s Eighth

23   Amendment claims for failure to state sufficient facts but granted him leave to amend to attempt

24   to cure the deficiencies noted. (Doc. Nos. 15, 20, 28.) Rather than filing a second amended

25   complaint, however, plaintiff instead moved for reconsideration and for appointment of counsel,

26
27   1
       The Ninth Circuit has held that “a prisoner to lack of sanitation that is severe or prolonged”
     may constitute a violation of the Eighth Amendment. Anderson v. Cty. of Kern, 45 F.3d 1310,
28   1314–15 (9th Cir.).
                                                       1
     Case 1:18-cv-01187-DAD-GSA Document 37 Filed 11/25/20 Page 2 of 3


 1   and to appeal the court’s screening order—though, the first two of which were denied by this

 2   court and the latter by the Ninth Circuit. (Doc. Nos. 22, 26, 29, 31, 33–34.) The magistrate judge

 3   subsequently recommended dismissal of this action due to plaintiff’s failure to obey the court’s

 4   order by failing to file a second amended complaint within the specified time. (Doc. No. 35.)

 5   Plaintiff has filed objections to the magistrate judge’s findings and recommendations. (Doc. No.

 6   36.)

 7           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the

 8   undersigned has conducted a de novo review of this case. Having carefully reviewed the entire

 9   file, including plaintiff’s objections, the court finds the pending findings and recommendations to

10   be supported by the record and proper analysis.2

11           Accordingly, it is hereby ordered that:

12           1.     The findings and recommendations issued on August 21, 2020 (Doc. No. 35) are

13                  ADOPTED in full;

14           2.     This action is DISMISSED with prejudice due to plaintiff’s failure to state a claim

15                  upon which relief may be granted under § 1983 and his failure to obey the court’s

16                  order; and

17   /////

18   /////

19   /////

20   /////
21
     2
22     In his objections, plaintiff cites to a previous case in which the undersigned found that plaintiff
     had alleged sufficient facts to establish deliberate indifference because of prison officials’ failure
23   to promptly repair his toilet and, as a result, exposed him to human waste. (Doc. No. 16 at 2–4,
     Allen v. Meyer, et al., 1:09-cv-00729-DAD-SKO.) The court finds that the facts alleged in the
24   Allen case and those alleged by plaintiff here are distinguishable. Whereas the facts alleged by
     the plaintiff in Allen, if proven, would have shown that the prison officials took no action, the
25   facts alleged here reflect that defendants submitted a work order to repair plaintiff’s broken toilet,
26   made follow-up calls to ensure that the work order would be fulfilled, and provided plaintiff with
     a mop to clean his toilet and cell while the work order was being processed (Doc. Nos. 13 at 6–
27   16; 15 at 2–5, 7–9). In light of the facts alleged in plaintiff’s complaint, the magistrate judge’s
     conclusion that plaintiff must allege additional facts to sufficiently assert that defendants’ acted or
28   failed to act with a “culpable state of mind” was well-founded. (Doc. No. 15 at 8–9.)
                                                         2
     Case 1:18-cv-01187-DAD-GSA Document 37 Filed 11/25/20 Page 3 of 3


 1         3.    The Clerk of Court is directed to assign a district judge to this case for the purpose

 2               of closing the case and then to close this case.

 3   IT IS SO ORDERED.
 4
        Dated:   November 24, 2020
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
